Title: To George Washington from Thomas Newton, Jr., 22 July 1773
From: Newton, Thomas Jr.
To: Washington, George



Sir
Norfolk July 22 1773

I Received your favors of the 5th & 10th of this month, shall take care to follow your directions in shipping the midlings &

hope you’l have a good sale of them. the vessel will sail in fifteen or sixteen days from this she has been detaind longer that I expected owing to some necessary repairs. I shall be glad to know if you’d choose to have these midlings insured & whether it shoud be done here, the insurance from this to Madeira is from two & half to three ⅌ Ct we have no sale for Indian Corn at present I do not think we cou’d get 10/ Cash for it & unless a hurricane happens in the West Indies I realy believe it will fall very much. I will apply to Mr Hill and pay him the money I receive for the goods sold on your acct and give him the accts sales. I am Yr Most Obt

Thomas Newton Jr.


P.S. I shou’d have answerd your letters before but have been very sick. I also receved yours inclosing an order for wine for your ward you may depend that I will take perticular care to send it as you direct.

